DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s after-final amendment on 04/28/2022.
Applicant’s cancelation of claims 1 and 12-14 is acknowledged and require no further examining.  Claims 2-11 and 15-22 are pending and examined below.

Response to Arguments
Applicant’s cancelation of claims 1 and 12-14 is acknowledged and require no further examining.  Claims 2-11 and 15-22 are pending in this application.

In response to the arguments of the rejections on the ground of nonstatutory double patenting, in view of the terminal disclaimer filing, Examiner withdraws the nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-11 and 15-22 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art Holsten et al. (2007/0131732) disclose a surgical apparatus comprising: an end effector; and a surgical fastener disposed within the end effector, wherein the surgical fastener includes: a backspan; a first leg; and a second leg.
The prior art Smith et al. (8679154) disclose surgical staplers comprising: a backspan; a first leg; a second leg; and a collar extending along at least a portion of a length of the backspan.
The prior art reference Tsuruta et al. (5389098) disclose a surgical fastener-applying apparatus comprising an actuation sled, wherein the actuation sled includes a wedge having a camming surface and a base, and wherein the camming surface is deflectable towards the base.
However, Holsten et al. in view of Smith et al. and Tsuruta et al. is not found to disclose an actuation sled housed within the cartridge and including a first cam wedge and a second cam wedge, the first cam wedge having a first camming surface and a first base, the first camming surface deflectable towards the first base, the second cam wedge having a second camming surface and a second base, the second camming surface having a fixed distance relative to the second base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731